--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AND CONFIDENTIALITY
AGREEMENT
Community West Bank
Chief Credit Officer




This Employment and Confidentiality Agreement (the “Agreement”) is made and
entered into as of September 6, 2007 (the “Effective Date”) by and between
Community West Bank, a Nationally Chartered Bank and wholly owned subsidiary of
Community West Bancshares (the “Bank”), Community West Bancshares, a California
corporation (“Parent”) and Richard M. Favor (“Executive”).


Witnesseth


Whereas the Bank is a California national banking association duly organized,
validly existing, and in good standing under the laws of the United States of
America, with power to own property and carry on its business as it is now being
conducted, with its principal place of business located at 445 Pine Street,
Goleta, California 93117;


Whereas the Bank desires to avail itself of the skill, knowledge and experience
of Executive in order to insure the successful management of its business;


Whereas the parties desire to enter into this Agreement;


Whereas the parties hereto desire to specify the terms of Executive’s employment
by the Bank and Company as controlling Executive’s employment at the Bank;


Now, therefore, in consideration of the representations, warranties, and mutual
covenants set forth in this Agreement, the following terms and conditions shall
apply to Executive’s employment with the Bank on and after the Effective Date:





 
Initials:______
Initials: _____
 


1

--------------------------------------------------------------------------------



1.
ARTICLE 1 – EMPLOYMENT AND TERM



Employment.  The Bank shall employ Executive as the Bank’s Executive Vice
President and Chief Credit Officer (the “Position”), and Executive accepts such
employment, in accordance with the terms and conditions set forth in this
Agreement.  The place of Executive’s employment under this Agreement shall be in
Goleta, California, at a location determined by the Chief Executive Officer of
the Bank (CEO).


Policies and Regulations.  Executive shall observe, comply with and be bound by
all of the policies, rules and regulations established by the Bank with respect
to its executives and otherwise, all of which policies, rules and regulations
are subject to change by the Bank from time to time.


2.
ARTICLE 2 – DUTIES OF EXECUTIVE



Powers.  At all times Executive shall be empowered by and subject to the powers
and authority of the Board of Directors and the Bank’s shareholders.  Executive
shall report directly to the Bank’s President and Chief Executive Officer
(“CEO”).


Duties.


 
a.
Executive Vice President and Chief Credit Officer of the Bank.  Executive,
directly or through subordinate supervision, shall be responsible for technical
and operational activities on a day-to-day basis, as well as formulation of
strategies and business plans to achieve the Bank’s long range
objectives.  Executive agrees to render services and perform the duties and acts
of Executive Vice President and Chief Credit Officer (the “Duties”) in
connection with all aspects of Bank’s business as may be required by the Board
of Directors and/or the Bank’s CEO.  Executive shall perform these Duties, and
the Specific Duties as defined below, faithfully, diligently, to the best of
Executive’s ability and in the best interests of the Bank, consistent with the
highest standards of the banking industries and in compliance with all
applicable laws, rules, regulations, and policies applicable to the Bank,
including, but not limited to, the Federal Deposit Insurance Act, as amended,
and all regulations thereunder, and the Bank’s Articles of Association and
Bylaws.






 
Initials:______
Initials: _____
 

 
2

--------------------------------------------------------------------------------



 
b.
Executive Vice President and Chief Credit Officer of Parent.  Executive also
shall have the position of Executive Vice President and Chief Credit Officer of
Parent.  Executive agrees to render services and perform the duties and acts of
Executive Vice President and Chief Credit Officer of Parent as may be required
by the Board of Directors of Parent and/or the Parent’s CEO.



Specific Duties.  Without limiting any of Executive’s Duties and obligations
under Section 2.2, above, Executive agrees to undertake and perform all duties
required of the Position (“Specific Duties”), including, but are not limited to:


 
(a)
Formulates, reviews and updates loan policy and presents changes to Directors
Loan Committee as appropriate.

 
(b)
Approves loans within established limits in the area of commercial lending and
Small Business Administration loans, and makes recommendations to Directors Loan
Committee.

 
(c)
Directs credit officers, SBA Business Development Officers, and Special Assets
staff, regarding structure, documentation, compliance, and loan workouts.

 
(d)
Serves as primary contact for the credit function on regulatory exams and credit
review.

 
(e)
Provides credit training directly or through other resources.

 
(f)
Recommends and monitors loan concentration limits.

 
(g)
Serves as the Bank’s Community Reinvestment Act Officer.

 
(h)
Develops/enhances loan products and underwriting.

 
(i)
Analyzes and determines the allowance for loan and lease loss (ALLL).

 
(j)
Develop and maintain effective communication and working relationships with
direct reports and inter-departmental staff.






 
Initials:______
Initials: _____
 

 
3

--------------------------------------------------------------------------------



Conflict of Interests.   Executive shall not directly or indirectly render any
services of a business, commercial or professional nature, to any other person,
firm or corporation, whether for compensation or otherwise, which are in
conflict with the Bank’s interests.  Further, Executive shall not engage in any
activity that would impair Executive’s ability to act and exercise independent
judgment in the best interests of the Bank.


Exclusive Services.  During employment by the Bank, Executive shall not, without
the express prior written consent of the Board of Directors, engage directly or
indirectly in any outside employment or consulting of any kind, whether or not
Executive receives remuneration for such services.  Nothing in this Section 2.5
shall prohibit Executive from providing volunteer consulting services (the
“Volunteer Services”) through established non-profit or charitable organizations
in furtherance of such organization’s purposes, so long as such Volunteer
Services do not materially interfere with Executive’s performance of his duties
and obligations under this Agreement.


3.
ARTICLE 3 – COMPENSATION.  As the total consideration for the   services that
Executive renders under this Agreement, Executive shall be entitled to the
following:



Base Salary.  Effective September 6, 2007, the Bank shall pay Executive a base
salary of One Hundred Fifty Thousand Dollars ($150,000.00) per year, less income
tax and other applicable withholdings.  On or before February 28th of each year,
the CEO shall review the base salary payable to Executive under this Agreement
and shall determine, in the CEO’s sole discretion, whether or not to adjust such
salary.  Any such adjustment shall be effective as of the first day of March of
each calendar year.  Nothing in this Section 3.1 shall obligate the Bank to
increase the salary payable to Executive as a result of any such review;
provided that in no event shall the Bank reduce the salary payable to Executive
as a result of such review.  Base salary shall be paid in accordance with Bank’s
regular payroll practices.





 
Initials:______
Initials: _____
 

 
4

--------------------------------------------------------------------------------





3.2
Annual Bonus.  Executive shall be eligible to receive an annual bonus, at an
amount, if any, determined by the Board of Directors in its sole discretion.  If
it is determined that a bonus will be paid Executive for any calendar year, the
bonus will be paid at or near the close of the calendar year, but no later than
thirty (30) days after year-end.  Executive acknowledges and agrees that nothing
in this Agreement or the Bank’s general policies shall require the Bank to pay
Executive a bonus for any year, to pay Executive a bonus in particular amount
for any year, or to pay Executive a bonus by reason of the Bank’s payment of a
bonus to any other executives of the Bank.



3.3
Stock Options.



 
(a)
Proposed Options.  At the first meeting of the Board of Directors after date of
hire, Executive’s proposed options shall be presented to the Board of Directors
for approval covering 7,500 shares of the Common Stock of Parent (the “Common
Stock”) in accordance with the terms and conditions of the Parent’s 2006 Stock
Option Plan (the “Plan”).

 
(b)
Vesting Schedule.  Executive’s interest in the foregoing options (the “Options”)
shall vest pro rata on an annual basis over a period of five (5) years from the
date of grant of the Option.

 
(c)
Acknowledgement.  Executive acknowledges that (i) under the Plan the exercise
price of the Options will be the par share fair market value of the Common Stock
as of the date of grant of the Option and (ii) Executive has read, reviewed and
is familiar with the terms and conditions of the Plan and the form of the Option
Agreement under which the Options will be granted to Executive.

 
(d)
Adjustment of Option Shares.  The foregoing number of shares covered by an
Option shall be appropriately adjusted in the event of a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or similar change in the capital structure of the Bank that occurs
between the Effective Date of this Agreement and the date on which the Option is
granted.






 
Initials:______
Initials: _____
 

 
5

--------------------------------------------------------------------------------



3.4
Signing Bonus.



 
(a)
Bank shall pay Executive Fifteen Thousand Dollars ($15,000.00) less income tax
and other applicable withholdings on the first payroll following the date of
hire.

 
(b)
Executive will refund the entire Fifteen Thousand Dollars ($15,000.00) signing
bonus should the Executive leave the Bank for any reason other than termination
without cause.  Refund of the signing bonus will be due within two (2) weeks of
the last day of Executive’s employment by the Bank.



3.5
401K Plan.  Subject to Executive’s compliance with the eligibility and other
terms and conditions of the Plan, Executive will be eligible to participate in
the Bank’s 401(k) Plan.



3.6
Bank Executive Benefits.  Subject to Executive’s satisfaction of any eligibility
requirements, Executive shall be eligible to participate in the Bank’s employee
benefit plans, for both Executive and family (including medical, dental, vision,
prescription plan, life insurance, and short-term disability benefits) generally
provided by the Bank to its senior executives.  In all events, the Bank’s
liability to Executive shall be limited to the amount of premiums payable by the
Bank to obtain the coverage(s) contemplated herein.  Nothing in this Section 3.6
or any other provision of this Agreement shall prohibit the Bank from, or limit
the right of the Bank to, changing or modifying the terms of any of the
foregoing employee benefit plans or terminating any of such plans.



3.7
Vacation.  Executive shall be entitled to vacation time of not more than four
(4) weeks per year, provided however that, during each year of the Term,
Executive is required to and shall take at least two (2) weeks of said vacation
(the “mandatory vacation”), which shall be taken consecutively.  Executive shall
be entitled to accumulate up to six (6) weeks of accrued vacation, after which
additional vacation will not accrue.  The Bank shall not be obligated to pay or
reimburse Executive at the end of any calendar year for any amount of unused
vacation time.  The Bank shall, however, pay Executive for any accrued and
unused vacation time should the Executive leave the employ of the Bank.






 
Initials:______
Initials: _____
 


6

--------------------------------------------------------------------------------



3.8  Reimbursement for Expenses.  The Bank shall reimburse Executive for any and
all reasonable business expenses incurred by Executive on behalf of the Bank in
the performance of this Agreement, approved expenditures to be determined by the
Board of Directors (“Business Expenses”).  A reimbursable Business Expense shall
be of a nature qualifying it as a proper business expense deduction on the
federal and state income tax returns of the Bank.  Executive must be able to
furnish adequate records and other documentary evidence as may be required by
Federal and State statutes.


4.0
ARTICLE 4 – TERMINATION ON CHANGE IN CONTROL



(a)
Severance Compensation.  If, within one (1) year after the occurrence of the
Change in Control, Executive terminates his employment under this Agreement for
Good Reason (as defined below) or the Bank Terminates Executive’s employment
other than for cause (as defined in (c) below, the Bank shall pay to or on
behalf of Executive one (1) year’s base salary and the costs of Executive’s
Benefits for a period of one (1) year after such the date of termination.  The
foregoing salary and benefits shall be paid in monthly installments over such
one-year period in accordance with the Bank’s normal practices.  This provision
shall apply only if Executive terminates his employment for Good Reason or if
the Bank terminates Executive’s employment, and shall not apply if Executive
terminates his employment on any other basis.

(b)
For Good Reason.  For purposes of this Section, the term “Good Reason” shall
mean and include only the occurrence of any of the following events:



 
(i)
A material change occurs in the functions, duties, responsibilities, reporting
relationship, location of work, and/or title of Executive which is not agreed to
by Executive, provided that none of (A) a change in Executive’s title following
the merger or consolidation of the Bank with or into any other corporation or
entity or (B) a temporary change any of the matters described in this clause (i)
for a period of no more than sixty (60) consecutive days as a result of
Executive’s incapacity or disability shall by itself constitute an event
described in this clause (i); or (ii) the Bank requires Executive to perform any
function or duty, the performance of which would violate any material statute or
public policy the violation of which could expose Executive to personal
liability or which would have a material adverse effect o Executive’s business
reputation.






 
Initials:______
Initials: _____
 

 
7

--------------------------------------------------------------------------------




(c)
Termination by the Bank for Cause.  For purposes of this Section the term
“cause” means and includes only:

 
(i)
conviction of or confession by Executive to theft, fraud, or embezzlement
against the Bank;

 
(ii)
Executive’s breach or violation of any material written policy or regulation of
the Bank, including, but not limited to, any written policy or regulation
dealing with sexual harassment, discrimination based on age, sex, race,
religion, or other protected category, illicit drugs, and environmental
protection matters;

 
(iii)
Executive’s willful breach of violation of any material law, rule or regulation
(other than traffic violations or similar offenses) or final order of a court of
competent jurisdiction applicable to the Bank or Executive;

 
(iv)
Executive’s taking of any material action which requires the prior approval of
the Board of Directors without such approval; and

 
(v)
Executive’s breach of or failure to perform any of his fiduciary duties to the
Bank or any shareholders involving personal profit.



5.0
ARTICLE 5 – CONFIDENTIALITY AND NON-SOLICITATION



 
5.1
Confidentiality and Trade Secrets.  Executive acknowledges that, in the course
of his employment with the Bank, Executive will acquire information about the
Bank’s borrowers and clients, terms and conditions of Bank transactions, pricing
information for the purchase or sale of assets, financing and securitization
arrangements, research materials, manuals, computer programs, formulas analyzing
assets portfolios, techniques, data, marketing plans and tactics, technical
information, lists of asset sources, the processes and practices of the Bank and
related companies, information contained in electronic or computer files,
financial information, salary and wage information, and other information that
is designated by the Bank or its affiliates as confidential or that Executive
knows or should know is confidential information provided by third parties and
that the Bank or its affiliates are obligated to keep confidential as well as
other proprietary information of the Bank or its affiliates (“Confidential
Information”).   Executive acknowledges that all Confidential Information is and
shall continue to be the exclusive property of the Bank.  Executive agrees not
to disclose any Confidential Information, either during the Term or thereafter,
directly or indirectly, under any circumstances or by any means, to any third
person or party without the prior written consent of the Bank.






 
Initials:______
Initials: _____
 

 
8

--------------------------------------------------------------------------------




 
5.2
Non-Solicitation of Executives.  Except as permitted by the prior Written
consent of either the President/CEO of the Bank or the Chairman of the Board of
Directors, during the one (1) year period following the termination date,
Executive shall not directly or indirectly solicit for employment or for
independent contractor work from any executive of the Bank, and shall not
encourage any such executive to leave the employment of the Bank.



 
5.3
Non-Solicitation of Customers.  During the one (1) year period following the
termination date, Executive shall not directly: (a) solicit business from any
customers of the Bank; (b) encourage any customers to stop using the facilities
or services of the Bank; or (c) encourage any customers to use the facilities or
services of any competitor of the Bank.



 
5.4
Bank to Benefit from Provisions.  To the extent any provisions of this Article 5
relate in any way to Confidential Information and trade secrets of the Bank,
then the obligations of Executive set forth herein shall also extend to the Bank
and inure to its benefit.






 
Initials:______
Initials: _____
 

 
9

--------------------------------------------------------------------------------



6.0
ARTICLE 6 – BANK’S OWNERSHIP IN EXECUTIVE’S WORK



 
6.1
Bank’s Ownership.  Executive agrees that all inventions, discoveries,
improvements, trade secrets, formulas, techniques, processes, and know-how,
whether or not patentable, and whether or not reduced to practice, that are
conceived or developed during Executive’s employment with the Bank, either alone
or jointly with others, or relating to the Bank or to the banking industry
(“Bank’s Work”), and any written record that Executive may maintain of Bank’s
Work, shall be owned exclusively by the Bank.  Executive hereby assigns to Bank,
all of Executive’s right, title, and interest, if any, in such intellectual
property defined as Bank’s Work.  Executive shall furnish to Bank any and all
such records pertaining to Bank’s Work, immediately upon
request.  Notwithstanding anything in this Section 6.1 to the contrary, any
inventions, discoveries, improvements, trade secrets, formulas, techniques,
processes and know-how conceived or developed by Executive solely while
providing Volunteer Services (as defined in Section 2.5 above) shall not be
considered Bank Work.

 
6.2
Return of Bank’s Property and Materials.  Upon termination of employment with
the Bank, Executive shall deliver to the Bank all Bank property and materials
that are in Executive’s possession or control, including Bank’s Work, within
five (5) calendar days.

 
6.3
Bank to Benefit from Provisions.  To the extent any provisions of this Article 6
relate in any way to information, property, rights, projects, ventures, or
inventions of the Bank, then the obligations of Executive set forth in this
Article 6 shall also extend to the Bank and inure to its benefit.



7.0
ARTICLE 7 – ARBRITRATION



 
7.1
Obligation to Arbitrate.  If any, dispute, controversy or claim arises out of or
relates to this Agreement, such dispute, controversy, or claim shall be settled
by binding arbitration only, in accordance with the Rules of Judicial
Arbitration and Mediation Services, using legal principles and damages according
to California Law, and shall be selected by and agreed upon by both
parties.  Judgment upon the arbitrator’s award shall be entered in the
jurisdiction thereof.  The arbitrator shall determine which party is the
prevailing party and shall include in the award, the prevailing party’s actual
attorney’s fees and costs. The arbitrator shall have no authority to grant
either punitive or consequential damages to any party.  Nothing in Article 7
shall prohibit or limit the right of the Bank to commence suit or other judicial
proceedings seeking injunction or other equitable relief in the event of
Executive’s breach or threatened breach of any of his obligations under any of
Sections 5 or 6 of this Agreement or Sections 5 or 6 of the Original Agreement.






 
Initials:______
Initials: _____
 

 
10

--------------------------------------------------------------------------------




7.2
Arbitrator.  If the parties cannot agree upon the selection of an arbitrator
within ten (10) days of written demand upon the other, the parties shall choose
from a list to be provided by the main Los Angeles office of the American
Arbitration Association (“ZAAA”) or of the Federal Mediation and Conciliation
Service, using the strike method, with the first to strike being determined by
the flip of a coin.

 
7.3
Fee Deposit.  As soon as practicable after selection of the arbitrator, the
arbitrator or their designated representative shall determine a reasonable
estimate of anticipated fees and costs setting forth that party’s pro rata share
of said fees and costs.  Thereafter, each party shall, within ten (10) days of
receipt of said statement, deposit said sum with the arbitrator.  Failure of any
party to make such a deposit shall result in forfeiture by the non-depositing
party of the right to prosecute or defend the claim which is the subject of the
arbitration, but shall not otherwise serve to abate, stay, or suspend the
arbitration.

 
7.4
Hearing Schedule.  Unless the parties agree otherwise, within one hundred and
twenty (120) days of the selection of the arbitrator, a hearing shall be
conducted at a time and a place in Santa Barbara County agreed upon by the
parties.  Arbitration shall be conducted in accordance with AAA employment rules
and procedures (“AAA Rules”), the terms of this Agreement shall prevail.

 
7.5
Award.  Within thirty (30) days of conclusion of the arbitration hearing, the
arbitrator shall issue an award, accompanied by a written decision explaining
the basis for the arbitrator’s award.  The decision of the arbitrator shall be
final, binding, and non-appealable, except as otherwise permitted by Law, and
may be enforced as a final judgment in any court of competent jurisdiction.

 



 
Initials:______
Initials: _____
 

 
11

--------------------------------------------------------------------------------



8.0
ARTICLE 8 – MISCELLANEOUS



8.1
Parent as a Party.  Parent is a party to this Agreement solely for purposes of
affecting the grant of the Options contemplated in Section 3, above.  Parent
shall have no liability or obligation to Executive with respect to the Bank’s
performance or non-performance of any of its obligations under this Agreement.



8.2        
Injunctive Relief .  Executive hereby acknowledges and agrees that it would be
difficult to fully compensate the Bank for damages for a breach or threatened
breach of any of the provisions of Sections 5 or 6 hereof or Sections 5 or 6 of
the Original Agreement . Accordingly, Executive specifically agrees that the
Bank shall be entitled to temporary and permanent injunctive relief to enforce
the provisions of Sections 5 or 6 hereof or Sections 5 or 6 of the Original
Agreement, and that such relief may be granted without the necessity of proving
actual damages .  The foregoing provision with respect to injunctive relief
shall not, however, prohibit the Bank from pursuing any other rights or remedies
available to the Bank for breach or threatened breach, including, but not
limited to, the recovery of damages from Executive or any third parties.

 
 
8.3
Authorized Representative of the Bank.  Although Executive is officer of the
Bank, any and all actions and decisions to be taken or made by the Bank under
this Agreement or with respect to the employment relationship described in this
Agreement, and any and all consents, approvals and agreements permitted or
required to be given or made on the part of the Bank under this Agreement, shall
be made and accomplished by the Bank only through the actions taken, in writing,
of its Chief Credit Officer or such other person or persons as the Board of
Directors may from time to time designate.



 
8.4
Tax Advice.  Executive represents and warrants to the Bank that he has sought
and received independent professional advice concerning the treatment of the
transactions contemplated by this Agreement under the Code, the rules and
regulations promulgated thereunder by the Internal Revenue Service (the “j$”)
and the income tax laws of any other applicable taxing jurisdictions, and that
he is not relying upon any representation, warranty or other statement made by
the Bank, its counsel or anyone acting on behalf of the Bank with respect to
such treatment or the structuring of the compensation payable under this
Agreement as assuring any particular income tax treatment.  Executive
understands and agrees that neither the Bank, its counsel, nor anyone acting on
behalf of the Bank has made or is making any representation, warranty or other
statement with respect to such income tax treatment.

 
 

 
Initials:______
Initials: _____
 

 
12

--------------------------------------------------------------------------------




 
8.5
Notice.  Any notice or other communication required or Permitted under this
Agreement shall be in writing and shall be deemed received (i) when personally
delivered, or (ii) if mailed, one (1) week after having been placed in the
United States mail, registered, or certified, postage prepaid, addressed to the
party to whom it is directed at the address listed below or (iii) if sent by
facsimile, email or other form of electronic transmission, one (1) business day
after the notice is transmitted to the facsimile number, email address, or other
address specified on the signature page of this Agreement, and the transmitting
party either receives confirmation of transmission or does not receive notice of
non-delivery.

 
 
8.6
Entire Agreement.  This Agreement, including any documents expressly
incorporated into it by the terms of this Agreement, constitutes the entire
Agreement between the parties.  This Agreement supersedes and rescinds any and
all prior oral and written agreements, understandings, negotiations, and
discussions relating to the employment of Executive by Bank.  This Agreement may
not be modified, supplemented or amended by oral agreement, but only by an
agreement in writing signed by Bank and Executive.

 
 
8.7
Amendment.  This Agreement may be amended only in writing Duly executed by all
of the parties hereto.  Notwithstanding anything in this Agreement to the
contrary, any amendment to Section 3.4 of this Agreement shall be made in
compliance with the requirements of Section 409A of the Coder and the Treasury
Regulations thereunder.

 



 
Initials:______
Initials: _____
 

 
13

--------------------------------------------------------------------------------



 
8.8
Survival of Certain Provisions.  Notwithstanding anything to the Contrary
contained herein, in the event of any termination of this Agreement, the rights
and obligations of the parties under Sections 3.4, 4.2(b), 4.2(c), 4.3(d),
4.4(d), 4.4(e), 4.5(a), 4.5(b), 4.6(c), 4.6(d), 4.6(e), 4.7(b), and 4.7(c) and
Articles 5, 6, 7 and 8 hereof shall survive such termination and shall continue
in full force and effect until fully performed.

 
 
8.9
Waivers.  All rights and remedies of the parties hereto are Separate and
cumulative, and no one of them, whether exercised or not, shall be deemed to
limit or exclude any other rights or remedies which the parties hereto may
have.  Neither party hereto shall be deemed to waive any rights or remedies
under this Agreement unless such waiver is in writing and signed by such
party.  No delay or omission on the part of either party hereto in exercising
any right or remedy shall operate as a waiver of such right or remedy or any
other right or remedy.  A waiver of any right or remedy on any one occasion
shall not be construed as a bar to or waiver of any such right or remedy on any
future occasion.

 
8.10
Successors and Assigns.  The Bank shall require any successor or assignee,
whether direct or indirect, by purchase, merger, consolidation, or otherwise to
all or substantially all of the business or assets of the Bank to expressly
assume and agree to perform in writing this Agreement in the same manner and to
the same extent that the Bank would be required to perform it if no such
succession or assignment had taken place.  This Agreement shall inure to the
benefit of and be binding upon the Bank, its successors and assigns, and upon
Executive and Executive’s heirs, executors, administrators and legal
Representatives.  No party to this Agreement may delegate its or their duties
hereunder without the prior written consent of the other party to this
Agreement.

 
8.11
Governing Law.  This Agreement is entered into in the State of California, and
California law shall in all respects govern the validity, construction, and
interpretation of this Agreement.






 
Initials:______
Initials: _____
 

 
14

--------------------------------------------------------------------------------



 
8.12
Attorney’s Fees.  In any arbitration, suit or other action between the parties
seeking enforcement of any of the terms and provisions of this Agreement, the
prevailing party in such arbitration, suit or other action shall be awarded, in
addition to damages, injunctive or other relief, its reasonable costs and
expenses, not limited to taxable costs, and a reasonable attorney’s fees.  In
order for a party to change its address or other information for the purpose of
this section, the party must first provide notice of that change in the manner
required by this section.

 
9.0
ARTICLE 9 – RECEIPT OF AGREEMENT



 
9.1
Receipt of Agreement.  Each of the parties hereto acknowledges that they have
read this Agreement in its entirety and does hereby acknowledge receipt of a
fully executed copy thereof.  A fully executed copy shall be an original for all
purposes, and is a duplicate original.





IN WITNESS WHEREOF, the parties hereto have caused this Employment and
Confidentiality Agreement to be executed as of the Effective Date set forth
above.


ACCEPTED AND AGREED:


EXECUTIVE




By:
 
   
Name:
Richard M. Favor
           
Address for Notice:
   
1888 Lyndhurst Avenue
   
Camarillo, CA 93010
   
Telephone: (805) 388-0364
           
COMMUNITY WEST BANK
   
  A National Banking Association
                   
By:
 
   
Name:
Lynda Nahra, President & CEO
 
Initials: _____ Initials: _____

 
 
15


--------------------------------------------------------------------------------